Cooley, J.
This is a bill filed by the heirs-at-law of John S. Brown to set aside a conveyance made by him in his last illness to his wife, the defendant. The grounds of .relief set out in the bill axe,.first, undue influence on the part of the wife in procuring the conveyance; and second, that when the conveyance was made the grantor was mentally incompetent to the transaction of any business whatever.
The first ground is not supported by any evidence, and was not urged on the argument. The second has considerable evidence in its support, and the case is one in which the court must necessarily be left by the conflicting evidence in a state of' some perplexity and doubt respecting the real facts. It seems plain that the grantor was mentally incompetent to transact business a very short time after the deed was executed, and there is no very clear assurance that he was not so at the very time.
In such a case, however, the burden of proof is upon those who assail the conveyance, and we are of opinion that the preponderance of evidence on the subject of mental capacity is not with'the complainants. As the question is purely one of fact, no important purpose can *793be subserved by examining the ease in detail, and we therefore content ourselves with this general statement.
The decree is affirmed with costs.
The other Justices concurred.